DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on December 5, 2020 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 3, and 4 have been amended. Accordingly, claims 1-4 are pending in this application, with an action on the merits to follow regarding claims 1-4.
	The previous rejections of claims 1-4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horblitt (U.S. Patent App. Pub. No. 2007/0254129).

opaque material that is rectangular in shape (Fig. 1, storage container 12; para. [0012]-[0013] and pressure-sensitive adhesive layers (Fig. 1, storage container 12, adhesive layers 16; abstract; para. [0052]) that are also rectangular in shape (Fig. 1, storage container 12, adhesive layers 16; para. [0049]); 
wherein the opaque material displays a front and rear exterior panel (Fig. 1, Fig. 1f, storage container 12, para. [0049]; wherein the opaque material is formed in a manner such that the opaque material’s sides are sealed and identical in length, the opaque material’s bottom edge is sealed, and the opaque material’s top edge is open (Fig. 1, storage container 12, para. [0049]); 
wherein the rear exterior panel has pressure-sensitive adhesive layers affixed to it (Fig. 1, plurality of adhesive layers 16, 18’-18n, para. [0052]-[0053]) and the adhesive layers have identical dimensions of the rear panel (Fig. 1); 
wherein the adhesive layers are uniformly comprised of a non-adhesive surface side and a side with an adhesive area (adhesive layers 16, non-adhesive film 17, para. [0052]-[0054]); 
wherein the adhesive area of every adhesive layer is formed of identical adhesive (para. [0053]); wherein the adhesive area is centered upon the adhesive layer such that there is a uniform border around the perimeter of the adhesive area by the edges of the adhesive layer (Fig. 1f, Fig. 6c, Fig. 7c).

Regarding claim 2, Horblitt teaches that the adhesive layers are stacked in a single array of twelve or fewer layers (Fig. 1, Fig. 1f, showing at least five layers, 18’-18n).

Regarding claim 3, Horblitt teaches that the adhesive area of every adhesive layer is facing away from the rear panel and is removable from the array by peeling a corner of the adhesive layer (Fig. 1, Fig. 1f, non-adhesive film 17 and adhesive layer 18, para. [0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horblitt (U.S. Patent App. Pub. No. 2007/0254129) in view of Swanson et al. (U.S. Patent App. Pub. No. 2016/0089858).
Horblitt teaches all of the elements of claims 1-3 as discussed above. Horblitt does not teach that the adhesive area of every adhesive layer includes a mark indicating a number of the adhesive layer within the array.
Swanson teaches a multi-layer peelable film (abstract, Fig. 3A-3B). The film can include markings (316, 317 Fig. 3A-3B; para. [0095]) that include the number of layers remaining in the stack. Swanson teaches that the markings can include shallow holes or depressions formed in each of the layers, as shown in Figure 3A-3B, or “may simply be alphanumeric characters or other symbols printed with ink onto the same regions of the access tabs” (para. [0095]). Further, Swanson teaches other alternative configurations of the markings, including omitting the access tabs (para. [0097]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Horblitt to include the markings indicating the number of the layer within the array as taught by Swanson. A person having ordinary skill in the art would recognize that the markings taught by Swanson would provide a “convenient indication of how many peelable sheets remain in the stack” (Swanson par. [0095]). 

Response to Arguments
Applicant's arguments filed December 5, 2020 have been fully considered but they are not persuasive. 
Regarding the 35 USC 102 rejection, applicant argues that Horblitt fails to disclose “wherein the adhesive area of every adhesive layer is formed of identical adhesive,” and that “Horblitt discloses in paragraph [0053] that the scope of the invention is not limited to a plurality of layers made from the same type of adhesive.” However, the statement that Horblitt “is not limited to a plurality of layers made from the same type of adhesive” does not mean that Horblitt does not disclose a plurality of layers made from the same adhesive. On the contrary, this statement clearly shows that the inventor contemplated that the layers can be made from the same type of adhesive. Further, in paragraph [0053], Horblitt describes the “adhesive used for each plurality of adhesive layers,” indicating that the adhesive being described is for use on all of the adhesive layers. Applicant’s arguments regarding the 35 USC 102 rejection are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant concedes that “it would have been obvious to try to integrate a feature that is a ‘convenient indication of how many peelable sheets remain in the stack,’” but argues that the marking system of Swanson is not a convenient indicator. Applicant reads Swanson too narrowly. The indicator of Swanson is not limited only to a combination of shallow holes or depressions along with alphanumeric characters or symbols. In paragraphs [0095]- [0097], Swanson teaches multiple types of marking, to be used individually or in combination with other types. For example, Swanson states that “the markings may simply be alphanumeric characters or other symbols printed with ink onto the same regions of the access tabs,” [0095], or that “holes etc. and access tabs may also be omitted.” Swanson discloses, as stated in its specification, a “convenient indication of how many peelable sheets remain in the stack” (para. [0095]). Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571)272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.K./Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732